Case 1:20-cv-00834-RGA-SRF Document 58 Filed 02/02/21 Page 1 of 2 PageID #: 653




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

 MONTROSE ENVIRONMENTAL                        :
 GROUP, INC.,                                  :
                                               :
                        Plaintiff,             :
                                               :
                v.                             :       Civil Action No. 20-834-RGA
                                               :
 DHANANJAYA R. YEDDULA,                        :
                                               :
                        Defendant.             :



                                     MEMORANDUM ORDER

        Defendant filed a motion to dismiss or to transfer venue. (D.I. 6). The motion was

 referred to a Magistrate Judge. (D.I. 16). The motion was briefed, and the Magistrate Judge

 denied the motion to transfer and recommended that the motion to dismiss be denied. (D.I. 18).

        Defendant filed objections. (D.I. 32). Plaintiff responded. (D.I. 37).

        Since the motion to transfer is non-dispositive, I would review the denial of that for an

 abuse of discretion. But I do not think Defendant has objected to that. The ruling on the motion

 to dismiss I review de novo.

        The Magistrate Judge’s rationale for denying the motion to transfer is clearly explained in

 her opinion. Perhaps because of the deferential standard of review, Plaintiff’s objection is stated

 more as a request that the case be dismissed for improper venue. (D.I. 32 at 3-6). There is a split

 of authority. The Magistrate Judge adopted what I too consider to be the more persuasive

 understanding of the law. Defendant has waived his venue objection. The Magistrate Judge’s

 ruling on the motion to dismiss as it relates to venue is adopted.

        I think the Magistrate Judge’s ruling on the motion to dismiss for failure to state a claim

 has been mooted by Plaintiff’s filing of an amended complaint. (D.I. 41). I was curious why
                                             Page 1 of 2
Case 1:20-cv-00834-RGA-SRF Document 58 Filed 02/02/21 Page 2 of 2 PageID #: 654




 there was no responsive pleading to the amended complaint, but subsequent docket entries show

 the parties contemplating settlement, although so far without success.

        Based on the foregoing, the Magistrate Judge’s Report and Recommendation (D.I. 18) is

 ADOPTED as it relates to venue and transfer, and otherwise not considered. Defendant’s motion

 to dismiss or to transfer venue (D.I. 6) is thus DENIED in part and DISMISSED in part as moot.

        IT IS SO ORDERED this 2nd day of February 2021.


                                                     /s/ Richard G. Andrews
                                                     United States District Judge




                                            Page 2 of 2
